Citation Nr: 0701443	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 



THE ISSUE

Entitlement to compensation benefits for visual impairment 
under the provisions of 38 U.S.C.A. 1151.



REPRESENTATION

Appellant represented by:  Disabled American Veterans









INTRODUCTION

The veteran served on active duty from March 1957 to March 
1961 and from August 1961 to September 1977. This matter 
comes on appeal from an August 2004 rating decision by the 
Salt Lake City VA Regional Office.


REMAND

The veteran maintains that he incurred bilateral visual 
impairment as the consequence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination in association 
with the surgical procedures conducted in August and October 
2001. The record reveals that the veteran underwent right eye 
surgery on August 14, 2001 and left eye surgery on October 9, 
2001. Subsequent VA eye examinations have demonstrated 
variously diagnosed eye conditions. The possible relationship 
between these eye disorders and the 2001 surgical procedures 
has not been explored. 

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim. Here, given the veteran's assertions and the 
demonstrated current bilateral eye pathology, the Board finds 
that a VA examination with a medical opinion is warranted to 
properly adjudicate the claim under the provisions of 
38 U.S.C.A. § 1151. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for compensation benefits under 
38 U.S.C.A. § 1151, but he/she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
also must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if such benefits are awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

		1.  Please send the veteran a corrective VCAA 
notice under 			38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that 				includes an 
explanation as to the information or evidence 		
	needed to establish a disability rating and 
effective date for the 		claim on appeal, as 
outlined by the Court in 				
	Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006).

2.  The veteran should be scheduled for a 
VA examination by a specialist in 
ophthalmology to determine the etiology 
of any current eye pathology.  The claims 
file must be made available to, and 
reviewed by, the examiner prior to the 
requested study.  The examiner should 
render a medical opinion as to whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that the 
veteran incurred additional right or left 
eye impairment as the consequence of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing hospital care, medical or 
surgical treatment, or examination in 
association with the surgical procedures 
conducted in August and October 2001. In 
addition, the question of whether such 
right or left eye disability was due to 
an event not reasonably foreseeable. 
Reasons and bases for all conclusions 
should be provided.

The report of the above examination 
should be typed. If an appropriate VA 
specialist is unavailable to provide the 
requested opinion, a fee-basis 
examination should be arranged.

3.  After completion of all appropriate 
development, readjudicate the veteran's 
claim.  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claims are returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





